Citation Nr: 1603695	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left forearm.  

2.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right wrist.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, with subsequent additional service in the United States Marine Corp Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO denied increased ratings for osteoarthritis of the left forearm and osteoarthritis of the right wrist.  In August 2011, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.

In December 2015, the Veteran and his wife testified during a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.   

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the electronic record reveals that further AOJ action on the claims on appeal is warranted.

The Veteran is seeking higher ratings for his osteoarthritis of the left forearm and for osteoarthritis of the right wrist.  The Veteran was last afforded a VA examination to assess the severity of these disabilities in October 2013 (a copy of which is located in the Veteran's Virtual VA record).  However, during the December 2015 Board hearing, the Veteran testified that his disabilities have worsened.  In this regard, he reported that he experienced increasing pain, as well problems opening jars.  He stated that he frequently dropped things.  He also testified to increasing numbness indicative of neurological impairment.  

To ensure that the record reflects the current severity of the Veteran's service-connected osteoarthritis of the left forearm and osteoarthritis of right wrist, and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate each disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Hence, the AOJ should arrange for the Veteran to undergo a VA examination of his left forearm and right wrist by an appropriate medical professional. The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in a denial of the claims for increased ratings.  See 38 C.F.R. § 3.655 (b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice of examination-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the Veteran has been receiving treatment for his disabilities  from the VA Medical Center (VAMC) in Durham, North Carolina, and records dated to July 2011 are associated with the Veteran's electronic record; however, more recent records may exist.  In this regard, the Veteran testified to receiving ongoing treatment for his disorders and indicated that he had an upcoming appointment in December 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Durham VAMC (and any associated facility(ies)) all records of pertinent treatment  of the Veteran since July 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A.  § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of each claim for higher rating should include consideration of whether any rating under alternative and/or additional diagnostic code(s), based on symptomatology, is appropriate; and whether staged rating of any disability (assignment of different ratings for distinct periods of time, based on the facts found) is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Durham VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since July 2011.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA)medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the electronic record, arrange for the Veteran to undergo VA examination of his left forearm and right wrist by an appropriate medical professional. 

The entire electronic record (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner  prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to the left forearm, the examiner should conduct range of motion testing expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left forearm.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left forearm due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate whether there is any limitation of pronation or nonunion of the radius, and, if so, to what extent. 

The examiner should also specifically indicate whether the Veteran has any ankylosis of the left elbow; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

With respect to the right wrist, the examiner should conduct range of motion testing (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right wrist due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should specifically indicate whether the Veteran has any ankylosis of the right wrist; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

For each disability, the examiner should also identify any associated neurological impairment(s).  For each identified impairment, the examiner should indicate whether such constitutes a separately-ratable manifestation, and, if so, assess the severity of each such manifestation as mild, moderate, moderately severe or severe.

Furthermore, for each disability, based on the examination results and review of the record, the examiner should also clearly indicate whether the record reflects any change(s) in the severity of the disability since one year prior to the date of claim for increase, March 28, 2011, and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice of examination-sent to him by the pertinent VA medical facility.




6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each for increased rating on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating each claim for increase, apply the provisions 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication), and legal authority (to include consideration of whether any rating(s) under alternative and/or additional diagnostic code(s) is appropriate, and whether staged rating of the disability is warranted). 
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

